Case 1:19-cv-00487-JMS-KJM Document 2 Filed 09/09/19 Page 1 of 2            PageID #: 73




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiff
 HB Productions, Inc.


                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.,                     )   Case No.: 1:19-cv-487
                                            )   (Copyright)
                      Plaintiff,            )
      vs.                                   )   CORPORATE DISCLOSURE
                                            )   STATEMENT
  Muhammad Faizan,                          )
  JOHN DOE dba ibit.uno, and                )
  DOES 1-35                                 )
                                            )
                      Defendants.           )
                                            )
                                            )
                                            )

                      CORPORATE DISCLOSURE STATEMENT

           Plaintiff HB Productions, Inc., (“Plaintiff”) hereby submits its Corporate

 Disclosure Statement pursuant to Rule 7.1, Fed. R. Civ. P. Plaintiff states it is owned

 by Millennium Funding, Inc. No publicly held corporation owns more than 10% of

 its stock.

 20-018B
Case 1:19-cv-00487-JMS-KJM Document 2 Filed 09/09/19 Page 2 of 2   PageID #: 74




           DATED: Kailua-Kona, Hawaii, September 9, 2019.


                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Plaintiff
                                 HB Productions, Inc.,




                                          2
 20-018B
